Citation Nr: 0418540	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-18 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1961 to March 
1962.

Historically, by an August 1962 rating decision, service 
connection for a low back disability was denied.  After 
appellant was provided timely notification of that rating 
decision the following month, he did not file a timely Notice 
of Disagreement therewith.  That August 1962 rating decision 
represents the last final decision with regards to the low 
back disability service connection issue.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), which 
denied reopening of the low back disability service 
connection claim.  After appellant requested that a Travel 
Board hearing be held.  A videoconference hearing was 
scheduled for May 2004.  However, after being provided notice 
of that scheduled hearing, he failed, without good cause 
shown, to report for it.  The case is now ready for final 
appellate consideration.  


FINDINGS OF FACT

1.  In an August 1962 rating decision, service connection for 
a low back disability was denied, on the grounds that 
appellant had congenital anomaly of S1 with lumbar spine 
scoliosis and that the evidence did not show any in-service 
aggravation.  After appellant was provided timely 
notification of that rating decision the following month, he 
did not file a timely Notice of Disagreement therewith.  

2.  Additional evidence submitted subsequent to said 
unappealed August 1962 rating decision, which denied service 
connection for a low back disability, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed August 1962 
rating decision, which denied service connection for a low 
back disability, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  The evidentiary record 
includes available service medical records and post-service 
clinical records relied upon by the RO in denying the service 
connection claim at issue.  Although recent attempts to 
obtain additional service medical records were conducted, 
these have proved futile.  See, in particular, a December 
2003 written statement from the National Personnel Records 
Center.  Furthermore, the actual service medical records 
associated with the claims folder already include sufficient 
clinical documentation of the in-service hospitalization in 
question for appellant's back.  Appellant's Social Security 
Administration (SSA) records and VA medical records have also 
been obtained.  Additionally, appellant has had an 
opportunity to submit medical records and other documents.  
It does not appear that appellant or his representative has 
informed the VA of the existence of any available, 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue.  See the 
Veterans Claims Assistance Act of 2000.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence and the Veterans Claims Assistance Act of 
2000 and its applicability, and a detailed explanation of the 
rationale for the adverse decision.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002).  
As will be explained in detail below, appellant has not 
submitted new and material evidence to reopen the low back 
disability service connection claim.  There is no indication 
that other relevant medical records exist that would be 
material evidence.  It should also be pointed out that the 
appellate issue in this case involves determining whether 
existing evidence has been presented that constitutes new and 
material evidence sufficient to reopen a previously denied 
claim.  In other words, the Board is not required to 
"manufacture" new and material medical evidence.  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) (Pelegrini), the United States Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction decision on a 
service-connection claim.  In the instant case, the initial 
adverse rating decision on appellant's claim was rendered 
prior to the VCAA and, thus, a pre-adjudication VCAA notice 
could not have in fact been issued.  Pelegrini does not 
contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.  The RO issued a June 2001 VCAA notice on said claim on 
appeal, which specifically advised the appellant as to which 
party could or should obtain which evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of appellant's claim or his substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The August 1962 
rating decision, which denied service connection for a low 
back disability, is final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
that final rating decision.  Additionally, since appellant's 
claim to reopen was filed prior to August 29, 2001, the 
effective date of amendment to 38 C.F.R. § 3.156, the "old" 
version of 38 C.F.R. § 3.156 will be applied.  

The evidence previously considered in the unappealed August 
1962 rating decision included appellant's December 1960 
service entrance examination, which did not reveal any 
complaints, findings, or diagnoses pertaining to a low back 
disability.  The service medical records reveal that in 
October 1961, an abdominal x-ray, which was performed due to 
abdominal pain complaints, showed moderate lumbar spine 
scoliosis with convexity to the left, maximal at the L3 
vertebral level.  In November 1961, appellant reportedly fell 
out of a car as it was turning, resulting in lacerations of 
the face and hands.  In January 1962, appellant complained of 
severe back pain that morning.  No history of trauma, heavy 
lifting, or other cause was noted.  Pain was non-radiating 
and localized over the right paraspinous muscle group, level 
L1-L2.  The impression was lumbosacral strain.  He was 
hospitalized for several days.  X-rays of the lumbar spine 
were unremarkable, except for moderate scoliosis with 
convexity to the left, maximal at the L3 vertebral level.  
Acute myositis of the lumbosacral muscle group and exogenous 
obesity were diagnosed.  

A February 1962 service discharge examination report did not 
include any low back complaints, findings, or diagnoses.  
Service administrative/personnel records indicate that 
appellant had not attempted to comply with existing 
regulations concerning his weight; and due to his 
"difficulties experienced in training, local indebtedness, 
overweight, and attitude toward military service", service 
discharge was ordered by his commanding officer.  

In a February 1962 initial application for VA disability 
benefits, appellant alleged that his back disability had its 
onset in February 1962.

In a July 1962 letter to VA, a Congressman stated that he had 
been told that appellant suffered a "back ailment" while 
performing his duties; that he had been admitted to the base 
hospital for approximately a week with diagnosed muscle 
strain; and that since discharge, he was still having a great 
deal of back trouble.

On August 1962 VA examination, appellant reported that his 
back trouble began in January 1962 at which time he was 
hospitalized for a week; and that in February 1962, he 
twisted his back while moving tires.  X-rays of the 
lumbosacral spine revealed a "congenital anomaly of the 1st 
sacral segment in that it is partially lumbarized.  This 
causes a slight rotary scoliosis of the lumbar spine.  No 
bone or joint pathologic process is seen."  A neurologic 
examination did not reveal any pertinent back findings.  
Diagnoses included "congenital anomaly 1st sacral segment 
partially lumbarized, causing a slight rotary scoliosis of 
lumbar spine."

Based on the evidence then of record, the August 1962 rating 
decision denied service connection for a low back disability, 
essentially on the grounds that appellant had a congenital 
anomaly of S1 with lumbar spine scoliosis and that the 
evidence did not show any in-service aggravation.  

The evidence received subsequent to said unappealed August 
1962 rating decision is not new and material with respect to 
the back.  The clinical evidence includes a duplicative 
service discharge examination report.  Private clinical 
records dated from 1972 to 1975, more than a decade after 
service, indicated that in November 1972, an eight-month 
history of left hip/leg pain and back discomfort was 
reported.  Appellant had no "significant" history of back 
trauma; and he had been employed as a bartender.  During 
hospitalization, x-rays showed mild rotary scoliosis of the 
lumbar spine with convexity to the left, hypertrophic 
spurring; and partial S1 lumbarization.  Herniated lower 
lumbar disc syndrome and mild rotary scoliosis of the mid 
lumbar spine with convexity to the left were diagnosed.  

Although SSA records, private clinical records, and VA 
clinical records dated since the mid-1990's were also 
received, such records are dated at least three decades after 
service.  A June 1996 private radiographic record noted that 
appellant had been involved in a 1993 motor vehicular 
accident and had left shoulder, low back, and neck pain.  X-
rays of the lumbosacral spine were unremarkable, except for 
rotoscoliotic deformity with convexity to the left; 
degenerative changes in the mid and lower parts of the lumbar 
spine; and six lumbar-type segments with the S1 segment 
transitional and asymmetrically fused to the sacrum.  A 
transcript of a June 1996 workers' compensation case 
deposition of appellant's private physician pertained 
primarily to a neck injury sustained in a December 1993 
accident while appellant was employed as a truck driver.  

Subsequent private clinical records dated in the late 1990's 
included diagnoses of degenerative disc disease, osteophytic 
formation, levoscoliosis, and spondylolithesis at L5-S1.  VA 
outpatient treatment records indicated that in July 1997, 
appellant reported a history of a 1961 back injury when he 
fell backwards off a truck, landing on the street.  In 
February 1998, appellant reported a history of a back injury 
when he fell off a truck while delivering washing machines 
while on active duty in 1961, and that he had a disc injury 
requiring traction.  On September 1998 VA examination for 
facial scars, appellant reported a history of falling off a 
truck in 1961 or 1962, and striking the front of his body 
with resultant injuries to the face and back.  A December 
1998 VA lumbar spine CT scan revealed mild levoscoliotic 
curvature of the lumbar spine with transitional lumbosacral 
region vertebra and apparent lumbarization of the proximal 
sacrum; extensive degenerative disc disease at L2-L3, L3-L4, 
and L5-S1 with associated degenerative osteoarthritic 
changes; L5-S1 disc herniation; and L3-S1 neural foramina 
stenosis.  

None of these post-service clinical records in any way 
indicate that (a) appellant has a chronic low back disability 
causally or etiologically related to service, (b) arthritic 
changes of the lumbosacral spine were initially manifested to 
a compensable degree within the one-year presumptive period 
post service, or (c) a preservice low back disability, such 
as the diagnosed congenital lumbarization with scoliosis, 
underwent permanent worsening during service beyond natural 
progression of an underlying disease process.  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In Espiritu, 2 Vet. App. 494, the 
Court stated "[a] layperson can certainly provide an eye-
witness account of a veteran's visible symptoms."  However, 
as the Court further explained in that case, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  

The critical point is that none of the competent evidence 
received subsequent to said unappealed August 1962 rating 
decision indicates that appellant has a chronic low back 
disability causally or etiologically related to service, 
arthritic changes of the lumbosacral spine initially 
manifested to a compensable degree within the one-year 
presumptive period post service, or a preservice low back 
disability that underwent permanent worsening during service 
beyond natural progression.  The Board has considered 
appellant's contentions.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to said August 
1962 rating decision, which denied service connection for a 
low back disability, when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for a low back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).




ORDER

Since new and material evidence has not been received to 
reopen the low back disability service connection claim, the 
claim is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



